ACCEPTED
                                                                                           01-14-00082-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       2/5/2015 2:36:39 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                                NO. 01-14-00082-CV

                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  2/5/2015 2:36:39 PM
                          IN THE COURT OF APPEALS                 CHRISTOPHER A. PRINE
                                                                          Clerk
                     FOR THE FIRST DISTRICT OF TEXAS
                                   AT HOUSTON




                        MARY LYNN KANTARA GERKE
                                          V.
                           JAMIL “JAMES” KANTARA




                    APPELLEE’S MOTION FOR EXTENSION
                OF TIME TO FILE APPELLEE’S REPLY BRIEF




TO THE HONORABLE COURT OF APPEALS:

      Appellee Jamil “James” Kantara (herein after “James”) files this Appellee’s

Motion for Extension of Time to File Appellee’s Reply Brief under Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d). James respectfully requests a 30-day

extension to file Appellee’s reply brief to Appellant’s Brief of Appellant. Appellee

requests the 30-day extension begin on the first day after the latter of this Court’s
ruling on Appellee’s Motion to Strike Brief of Appellant Filed on January 12, 2015

and this Court’s Notice To Dismiss For Want Of Jurisdiction on January 27, 2015.

This is Appellee’s first request for an extension of time to file his brief.

                                           I.

      This is an appeal from an October 28, 2013 judgment signed by the Associate

Judge of the 311th Judicial District Court of Harris County, Texas, denying in part

Appellant’s Mary Lynn Kantara Gerke’s (hereinafter “Mary”) petition to modify

parent-child relationship and granting in part Appellee’s counter-petition. On

November 25, 2013, Appellant filed a motion for new trial that was overruled by

operation of law and on January 24, 2014, Appellant filed a notice of appeal.

                                           II.

      An extension of time is necessary for the following reasons:

      1.     On December 9, 2014, Mary filed her Appellant’s Brief pro se.

      2.     On January 7, 2015, James filed Jamil “James” Kantara’s Reply Brief.

      3.     On January 12, 2015, Ms. Tomlinson, attorney for Mary, filed Brief of

             Appellant. This court notified Appellee, Appellee’s brief was due on

             February 11, 2015.

      4.     On January 16, 2015, James filed Appellee’s Motion to Strike Brief of

             Appellant Filed on January 12, 2015.

                                          -2-
       5.       On January 22, 2015, Mary filed Appellant’s Motion Requesting the

                Court to Order Appellant’s Attorney to Rebrief Her Case.

       6.       On January 23, 2015, Ms. Tomlinson filed her Response to Appellee’s

                Motion to Strike Brief of Appellant.

       7.       On January 23, 2015, James filed Appellee’s Response to Appellant’s

                Response to Appellee’s Motion to Strike Brief of Appellant.

       8.       On January 27, 2015, this Court issued its Notice To Dismiss For Want

                Of Jurisdiction unless a response is received by February 10, 2015.

                                           III.

       Accordingly, Appellee requests a 30-day extension of time to file Appellee’s

reply brief after this Court rules on Appellee’s Motion to Strike Brief of Appellant

Filed on January 12, 2015 and this Court’s Notice To Dismiss For Want Of

Jurisdiction filed on January 27, 2014. This Motion is not filed for the purpose of

delay but so that Appellee can determine whether an Appellee’s brief is warranted

at this time.

                                           IV.

       For these reasons, Appellee Jamil “James” Kantara respectfully requests that

the Court grant this motion and extend the time for filing his reply brief.




                                           -3-
                                       Respectfully submitted,

                                       Wilfried P. Schmitz & Associates, P.C.


                                             /s/ Wilfried Schmitz
                                       BY: _________________________
                                           Wilfried P. Schmitz
                                       Texas Bar No. 17778700
                                       17040 El Camino Real, Suite 400
                                       Houston, Texas 77058
                                       Phone: (281) 486-5066
                                       Email: Court_Documents@schmitzlaw.com
                                       Attorney for Jamil “James” Kantara




                     CERTIFICATE OF CONFERENCE
        In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate Procedure,
I certify that I contacted counsel concerning the filing of this Appellee’s Motion For
Extension Of Time To File Appellee’s Reply Brief. The undersigned has not yet
received a reply and cannot state at this time whether counsel is unopposed.

                                          /s/ Wilfried Schmitz
                                       Wilfried P. Schmitz




                                         -4-
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellee’s
Motion For Extension Of Time To File Appellee’s Reply Brief has this 5th day of
February, 2015, been sent pursuant to T.R.A.P. 9.5 (b)(1) by electronic mail, to the
following:


                                Ashley Tomlinson
                        1800 Saint James Place, Suite 620
                               Houston, TX 77056
                         eserviceavt@dalefamilylaw.com


                                Douglas York
                          3355 W. Alabama, Suite 100
                             Houston, Texas 77098
                        york@douglasyork.com via E-File




                                        /s/ Wilfried Schmitz
                                      Wilfried P. Schmitz




                                        -5-